
	

114 HR 4776 IH: National Landslide Loss Reduction Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4776
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Ms. DelBene (for herself, Mrs. Kirkpatrick, Ms. Norton, Mr. Grijalva, Mr. Cartwright, Ms. Lee, Mr. Kilmer, and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a national program to identify landslide hazards and reduce loss from landslides, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Landslide Loss Reduction Act. 2.FindingsCongress finds the following:
 (1)While landslides can and do occur in every State and territory of the United States, the type, including sink holes, ground fissures, and subsidence, the severity, and frequency of landslides vary from place to place, depending on the terrain, geology, seismicity and climate.
 (2)Landslides in the United States cause an estimated $3,000,000,000 in damage each year, and that estimation could be improved through better tracking of landslide occurrences and losses.
 (3)The most recent official estimate of deaths from landslides in the United States was in 1985, and it found that landslides kill an estimated 25 to 50 people each year.
 (4)On March 22, 2014, a massive landslide near Oso, Washington, killed 43 people, engulfed 42 homes, and severely damaged public infrastructure and private property.
 (5)There is no collective landslide inventory for most counties, States, or the United States, nor is there an agreed-upon methodology for creating one, since the availability of Light Detection and Ranging (LIDAR), a powerful tool for creating landslide inventories, is uneven and the quality is highly variable.
 (6)Because landslide hazard analysis continues to evolve, developing analysis methods is an important element of technical assistance for nongovernmental entities and State and local governments.
			3.National landslide hazards reduction program
 (a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Geological Survey, shall establish a national program to identify landslide hazards and reduce losses from landslides through activities under this section.
 (b)USGS program activitiesThe Secretary of the Interior, acting through the Director of the United States Geological Survey, shall—
 (1)develop a national strategy for research on landslides and landslide hazards; (2)develop and maintain a landslide hazard assessment system to identify, map, and assess landslide hazards;
 (3)in coordination with the State Geological Surveys, USGS shall conduct Federal-State working groups to establish regional priorities for identifying, mapping, and assessing landslide hazards as well as develop and implement guidelines for geologists and geological and geotechnical engineers;
 (4)develop and maintain a national landslide hazard inventory database; (5)compile, maintain, and evaluate data on—
 (A)the nationwide impact of landslides on health and safety, the economy, and the environment; and (B)landslide hazard stabilization and reduction of losses from landslides; and
 (6)in coordination with the Assistant Administrator for Weather Services for the National Oceanic and Atmospheric Administration and Director, National Weather Service, the Administrator of the Federal Emergency Management Agency, and State Geological Surveys, develop and disseminate guidelines and training materials for planners and decisionmakers on the use of the landslide hazard assessment system and on reducing losses from landslides.
 (c)National weather service activitiesThe Secretary of Commerce, acting through the Assistant Administrator for Weather Services for the National Oceanic and Atmospheric Administration and Director, National Weather Service, in consultation with others qualified to provide advice, as necessary, shall develop and disseminate landslide-related curricula and training modules for State and local elected and appointed officials and Federal, State, local, and tribal emergency managers.
			(d)Interagency coordinating committee on landslides
 (1)In generalThere is established an Interagency Coordinating Committee on Landslides (in this subsection referred to as the Committee) chaired by the Director of the United States Geological Survey.
 (2)MembershipThe Committee shall be composed of the Directors, or their designees, of— (A)the Federal Emergency Management Agency;
 (B)the National Science Foundation; (C)the National Institute of Standards and Technology;
 (D)the Office of Science and Technology Policy; (E)the National Weather Service; and
 (F)the Office of Management and Budget. (3)MeetingsThe Committee shall meet not less than 3 times a year at the call of the chair.
 (4)Purpose and dutiesThe Committee shall— (A)oversee the planning, management, and coordination of the program established under subsection (a);
 (B)develop, not later than 6 months after the date of the enactment of this Act, and update periodically—
 (i)a strategic plan that establishes goals and priorities for such program; and (ii)a detailed management plan to implement such strategic plan; and
 (C)develop a coordinated interagency budget for such program. (5)Annual reportThe Committee shall transmit an annual report to Congress which shall include—
 (A)the budget developed under paragraph (4)(C), reported by agency and by each goal established under paragraph (4)(B)(i);
 (B)a description of the activities of the Committee under this subsection and the results of such activities during the previous year; and
 (C)a description of the extent to which any recommendations of the Advisory Committee have been implemented.
					(6)Advisory committee
 (A)In generalThe Director of the United States Geological Survey shall establish an Advisory Committee on Landslides (in this subsection referred to as the Advisory Committee).
 (B)MembershipThere shall be at least 11 members of the Advisory Committee, none of whom may be an individual described in subparagraphs (A) through (F) of section 7342(a)(1) of title 5, United States Code. The Advisory Committee shall include representatives of—
 (i)State geologists; (ii)research and academic institutions who are qualified to provide advice on landslide hazards reduction and represent all related scientific, architectural, and engineering disciplines;
 (iii)industry standards development organizations; and (iv)State, local, and tribal emergency management agencies.
 (C)RecommendationsThe Advisory Committee may submit recommendations to the Committee, which shall consider any recommendations so submitted.
					(e)Grant programs
				(1)Cooperative landslide hazard mapping and assessment program
 (A)In generalThe Secretary of the Interior shall make grants, administered through the United States Geological Survey, on a competitive basis to support the efforts of State and local governments to map and assess landslide hazards within the jurisdictions of such governments.
					(B)Priority
 (i)In generalThe Secretary shall consult annually with State Geological Surveys to establish priorities for the grant program established under this paragraph.
 (ii)Matching fund prioritizationThe Secretary shall prioritize a grant for a project under this paragraph to an entity that provides such assurances as the Secretary considers necessary that the entity will receive up to 50 percent of the total cost of the project from non-Federal sources.
 (C)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $8,000,000 for fiscal year 2017 and each fiscal year thereafter to carry out this paragraph.
					(2)Partnerships for landslide loss reduction program
 (A)In generalThe Secretary of the Interior, working with the National Science Foundation, shall make grants, on a competitive basis, to support efforts by institutions of higher education, State and local governments, and nongovernmental entities to research landslides.
 (B)Authorization of appropriationsThere are authorized to be appropriated $10,400,000 for fiscal year 2017 and each fiscal year thereafter to carry out this paragraph.
 (3)Annual reportsThe Secretary of the Interior shall annually submit to Congress a report on the grants awarded under this subsection with respect to a year, including the following information:
 (A)A list of activities under such grants during such year. (B)The results of such activities.
					
